Opinion issued August 19, 2004









 
In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00563–CV




JAMES HARRIS, GUARDIAN OF THE ESTATE OF LUVENIA TAPLIN,
Appellant

V.

OSCAR DON PHILLIPS, Appellee




On Appeal from the 155th District Court
Austin County, Texas
Trial Court Cause No. 2002V-0029




MEMORANDUM OPINIONAppellant James Harris, Guardian of the Estate of Luvenia Taplin, has neither
established indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant James Harris, Guardian of the Estate of Luvenial
Taplin, did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.